


109 HR 5866 IH: To amend titles XI and XVIII of the Social Security Act

U.S. House of Representatives
2006-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5866
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2006
			Mr. Burgess (for
			 himself, Mr. Norwood,
			 Mr. Weldon of Florida, and
			 Mr. Boustany) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend titles XI and XVIII of the Social Security Act
		  to reform physician payment under the Medicare Program, to modernize the
		  quality improvement organization (QIO) program, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Medicare Physician Payment Reform and Quality Improvement Act of
			 2006.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Medicare Physician Payment Reform
					Sec. 101. Medicare physician payment update reform.
					Sec. 102. Voluntary reporting of quality measures for
				physicians’ services.
					Sec. 103. Removing limitations on balance billing with
				beneficiary notice for highest income beneficiaries.
					Title II—Quality Improvement Organization (QIO)
				Modernization
					Sec. 201. Quality improvement activities.
					Sec. 202. Improved program administration.
					Sec. 203. Data disclosure.
					Sec. 204. Use of evaluation and competition.
					Sec. 205. Quality improvement funding.
					Sec. 206. Qualifications for QIOs.
					Sec. 207. Coordination with medicaid.
					Title III—Medicare Savings and Other Provisions
					Sec. 301. Elimination of stabilization fund for regional
				PPOs.
					Sec. 302. Ongoing examination of medicare funding.
					Sec. 303. One-year delay in medicare adjustments in payments
				for imaging services; IOM study on utilization and appropriateness of imaging
				services.
					Sec. 304. Eliminating phase-in for implementation of reduction
				in part B premium subsidy for higher income beneficiaries.
					Sec. 305. Exclusion of indirect graduate medical education
				payment in computation of payments to medicare advantage
				organizations.
				
			IMedicare Physician
			 Payment Reform
			101.Medicare
			 physician payment update reform
				(a)Substitution of
			 MEI Increase for SGR AdjustmentsSection 1848(d) of the Social
			 Security Act (42 U.S.C. 1395w–4(d)) is amended—
					(1)in paragraph
			 (1)(A), by inserting and before 2007 after beginning with
			 2001;
					(2)in paragraph
			 (1)(A), by inserting before the period at the end the following: , and
			 for years beginning with 2007, multiplied by the update established under
			 paragraph (7) applicable to the year involved; and
					(3)in
			 paragraph (4)—
						(A)in the heading by
			 striking years beginning
			 with 2001 and inserting 2001, 2002, and 2003;
			 and
						(B)in subparagraph
			 (A), by inserting and ending with 2003 after beginning
			 with 2001; and
						(4)by
			 adding at the end the following new paragraph:
						
							(7)Update beginning
				with 2007The update to the single conversion factor established
				in paragraph (1)(C) for 2007 and each succeeding year shall be the percentage
				increase in the MEI (as defined in section 1842(i)(3)) for the year involved
				minus 1 percentage
				point.
							.
					(b)Ending
			 application of sustainable growth rate (SGR)Section
			 1848(f)(1)(B) of such Act (42 U.S.C. 1395w–4(f)(1)(B)) is amended by inserting
			 (and before 2006) after each succeeding
			 year.
				(c)Effective
			 dateThe amendments made by this section shall apply to payment
			 for services furnished on or after January 1, 2007.
				102.Voluntary
			 reporting of quality measures for physicians’ services
				(a)Reporting
			 programSection 1848 of the Social Security Act (42 U.S.C.
			 1395w–4) is amended by adding at the end the following new subsection:
					
						(k)Quality
				improvement
							(1)Selection of
				quality measures (Q measures)
								(A)In
				generalNot later than January 1, 2009, the Secretary shall
				provide for the selection of quality measures (in this subsection referred to
				as Q-measures) consistent with and in accordance with this
				paragraph and paragraph (2).
								(B)Level of
				measurementQ-measures shall be measures that provide for
				assessment of quality in the provision of services to individuals enrolled
				under this part at the level of a billing unit under this part.
								(C)Characteristics
				of measuresTo the extent
				feasible and practicable, Q measures shall—
									(i)include a mixture of outcome measures,
				process measures (such as furnishing a service), and structural measures (such
				as the use of physician extenders, disease management, and health information
				technology for submission of measures);
									(ii)include measures of care furnished to frail
				individuals over the age of 75 and to individuals with multiple complex chronic
				conditions;
									(iii)be
				evidence-based, if pertaining to clinical care;
									(iv)be
				consistent, valid, practicable, and not overly burdensome to collect;
									(v)be
				relevant to physicians and other practitioners and individuals enrolled under
				this part;
									(vi)include measures
				that, taken as a whole, provide a balanced measure of performance of a billing
				unit under this part; and
									(vii)include measures
				that capture individuals’ assessment of clinical care provided.
									(D)FairnessTo
				the extent feasible and practicable, this subsection shall be implemented in a
				manner that—
									(i)takes into account
				differences in individual health status;
									(ii)takes into
				account individual’s compliance with orders;
									(iii)does not directly
				or indirectly encourage patient selection or de-selection by billing units
				under this part;
									(iv)reduces health
				disparities across groups and areas; and
									(v)uses appropriate
				statistical techniques to ensure valid results.
									(E)Application to
				non-physician practitioners and other suppliers for which payment is made under
				or in relation to physician fee scheduleInsofar as physicians’
				services under this section are furnished by non-physician practitioner or a
				supplier other than a physician—
									(i)any reference in
				this subsection to a physician shall be a reference to such practitioner or
				supplier; and
									(ii)any reference to
				a physician specialty organization is deemed a reference to a specialty
				organization representing the speciality of such practitioners or
				suppliers.
									(F)DevelopmentIn
				developing Q measures, the Secretary shall provide for—
									(i)measurement of quality by stratified groups
				and the review of the absolute level of quality provided by a physician or
				medical group; and
									(ii)including
				practicing physicians with expertise in eliminating racial and ethnic health
				disparities in the design, implementation and evaluation of the program.
									(2)Selection
				process for measures
								(A)Submission of
				proposed measures to consensus-building organization
									(i)By physician
				specialty organizationsThe
				Secretary shall request each physician specialty organization to submit to the
				consensus-building organization by January 1, 2008, proposed Q measures
				described in clauses (i) through (vi) of paragraph (1)(C) that would be
				applicable to core clinical services that billing units under this part
				practicing in the specialty provide to individuals enrolled under this
				part.
									(ii)By
				SecretaryIf the physician
				specialty organization for a physician specialty has not submitted proposed Q
				measures under clause (i) by January 1, 2008, the Secretary shall submit, as
				soon as possible but not later than February 1, 2008, proposed Q measures
				described in clauses (i) through (vi) of paragraph (1)(C) for such specialty to
				the consensus-building organization.
									(iii)Consensus-building
				organization definedFor
				purposes of this paragraph, the term consensus-building
				organization means an organization, such as the National Quality Forum,
				that the Secretary identifies as—
										(I)having experience in using a process (such
				as the process described in OMB circular A–119 published in the Federal
				Register on February 10, 1998) for reaching a group consensus with respect to
				measures, such as Q measures, relating to performance of those providing health
				care services; and
										(II)including in such process representatives
				of the Secretary, practicing physicians (and, as provided under paragraph
				(1)(E), practicing non-physician practitioners and other suppliers),
				practitioners with experience in the care of the frail elderly and individuals
				with multiple complex chronic conditions, organizations and individuals
				representative of the specialty involved, individuals enrolled under this part,
				experts in health care quality, and individuals with experience in the delivery
				of health care in urban, rural, and frontier areas and to underserved
				populations and those who serve a disproportionate number of minority
				patients.
										(B)Recommendations
				by consensus-building organizationThe consensus-building
				organization that receives proposed measures under subparagraph (A) is
				requested to submit to the Secretary by May 1, 2008, recommendations respecting
				the Q measures described in clauses (i) through (vi) of paragraph (1)(C) to be
				implemented under this subsection.
								(C)Secretarial
				selectionThe Secretary shall
				select Q measures described in paragraph (1)(C) for purposes of this subsection
				consistent with the following:
									(i)Use of
				recommendations for clinical care measures submitted by certain
				organizationsExcept as provided in clause (ii), the Secretary
				shall not select a Q measure described in clauses (i) through (vi) of paragraph
				(1)(C) and relating to clinical care unless that measure has been submitted by
				a physician specialty organization (or through a physician-consensus building
				process, such as the Physician Consortium for Performance Improvement) and
				recommended by the consensus-building organization under subparagraph
				(B).
									(ii)Provision by
				regulationThe Secretary may by regulation select—
										(I)Q measures
				described in clauses (i) through (vi) of paragraph (1)(C) and relating to
				clinical care that do not meet the requirements of clause (i) only if the
				Secretary determines that there were no, or insufficient, recommendations
				regarding such Q measures under such clause and only if the Secretary takes
				into account research-based peer-reviewed medical publications in selecting
				such measures; and
										(II)Q measures
				described in clause (vii) or (viii) of paragraph (1)(C) and Q measures
				described in clause (i) through (vi) of such paragraph that do not relate to
				clinical care.
										(D)Periodic
				revision of selectionThe Secretary shall provide for the
				periodic revision and selection of Q measures consistent with the provisions of
				this paragraph and paragraph (1) and the application of such revised Q measures
				on a prospective basis for a following year.
								(3)Ratings of
				physicians based on measures
								(A)Ratings and
				identification of quality performance
									(i)In
				generalThe Secretary shall
				determine a single rating of each billing unit under this part based on Q
				measures selected under paragraph (2) and information reported under paragraph
				(4). Such a rating shall be determined for a billing unit based on its
				performance on Q measures relative to the performance of its peers taking into
				account the voluntary nature of the reporting system under this
				subsection.
									(ii)No direct
				disclosure of ratingSubject to subparagraph (B), the Secretary
				shall not make such ratings of identifiable billing units under this part
				available other than to the respective unit.
									(iii)Improvement
				and performance thresholdsFor specification of improvement and
				performance thresholds, see paragraph (5)(C).
									(B)Disclosure of
				performance in relation to performance thresholds
									(i)In
				generalSubject to the succeeding provisions of this
				subparagraph, each year the Secretary shall make widely available to the public
				the following information regarding a billing unit’s performance on the Q
				measures:
										(I)Whether the unit
				was a new billing unit or otherwise had insufficient data to provide for a
				measurement of whether it met the performance objectives under paragraph
				(5)(C).
										(II)For any other
				unit, whether the unit met the performance objectives under such
				paragraph.
										(ii)Limitation
				during first 2 yearsDuring
				2009 and 2010, the Secretary shall not make the information under clause (i)
				with respect to an identifiable billing unit available other than to the
				respective unit.
									(iii)Physician
				notification and opportunity for comment or appealBefore making
				information under clause (i) available with respect to a billing unit under
				this part for years beginning with 2010, the Secretary shall notify the unit of
				the performance on Q measures (including information on the unit’s performance
				in relation to performance objectives and aggregate information regarding the
				performance of peers) and provide the opportunity for the unit to provide
				written comments regarding the unit’s performance. The Secretary shall respond
				in writing to the comments and seek to reach agreement on the unit’s
				performance and shall establish a formal appeals process in the event of
				continued disagreement concerning such performance. Upon conclusion of the
				appeals process, if the unit provides comments relating directly to the final
				determination under clause (i) respecting such performance, the Secretary shall
				disclose such comments with the disclosure of the information under such
				clause.
									(iv)Application of
				HIPAA privacy rulesNothing in this subparagraph shall be
				construed as changing or affecting the application of rules promulgated under
				section 264(c) of the Health Insurance Portability and Accountability Act of
				1996.
									(C)Peers
				definedFor purposes of this subsection, the term
				peers means, with respect to a billing unit under this part that
				practices in a specialty in an MA region (as established under section
				1858(a)(2)), other billing units under this part that practice in the same
				specialty in the same region, or, beginning with the update for 2013, or in the
				United States.
								(4)Reporting on
				performance beginning with 2008Beginning with 2008, each billing unit
				under this part may submit information on performance on the Q measures
				selected under this subsection with respect to individuals enrolled under this
				part. Such information shall be submitted in a form and manner and time
				specified by the Secretary, which may include submission as part of claims data
				under this part. The Secretary shall provide a process for auditing the
				accuracy of the information submitted under this paragraph.
							(5)Informational
				performance standards and thresholds
								(A)In
				generalFor purposes of
				disclosure under paragraph (3)(B), the Secretary shall establish quality
				performance objectives for billing units under this part.
								(B)DisclosureFor
				purposes of paragraph (3)(B), such a billing unit is considered to meet
				performance objectives for a year if, based on the unit’s rating under
				paragraph (3)(A), the unit’s performance meets or exceeds the performance
				thresholds specified by the Secretary under subparagraph (C).
								(C)Improvement
				standards and performance thresholdsThe Secretary shall specify
				the performance thresholds under subparagraphs (B) before the beginning of the
				year involved.
								(D)Treatment of
				cases of insufficient informationA billing unit is deemed to
				meet performance objectives under subparagraphs (B) and (C) if the unit
				complied with the reporting requirement under paragraph (4) but there was
				insufficient information, as determined by the Secretary, to provide a valid
				measure of performance.
								(6)Review of
				additional expensesNot later
				than January 1, 2010, and after consultation with the medical community, the
				Secretary shall review, and report to Congress on, the extent to which billing
				unit compliance with the reporting provisions of paragraph (4) results in
				increased work and practice expenses to billing units and whether participating
				billing units showed a demonstrable improvement in the delivery of quality
				health care.
							(7)Physician and
				beneficiary educationDuring
				2008, the Secretary shall establish a program to educate billing units under
				this part and individuals enrolled under this part about the voluntary quality
				disclosure system under this subsection and recommendations on training
				opportunities to improve ratings and performance on Q measures .
							(8)Annual report on
				growth in volume of physicians’ services
								(A)In
				generalThe Secretary shall report to the Medicare Payment
				Advisory Commission and Congress by April 1 of each year (beginning with 2008)
				information on the growth in volume of services per enrollee and growth in
				expenditures per enrollee, based upon services and expenditures for which
				payment is based, or related to, the fee schedule established under this
				section.
								(B)DetailsThe
				information under subparagraph (A) shall—
									(i)be disaggregated by type of service, by
				geographic area, and by specialty of physicians (or, if applicable, of
				non-physician practitioners or suppliers);
									(ii)distinguish between growth in expenditures
				due to price change versus volume change and intensity change, including growth
				due to the development and improvement of procedures; and
									(iii)identify types
				of service or geographic areas where changes in volume or expenditures are
				inappropriate or unjustified, taking into account clinical outcomes.
									(C)RecommendationsEach
				such report shall include recommendations to respond to inappropriate growth in
				service volume. Such recommendations may include regulatory or legislative
				changes, or both.
								(D)MedPAC
				responseThe Medicare Payment Advisory Committee shall review
				each report submitted under this paragraph, including recommendations included
				under subparagraph (C). The Commission shall include in its report to Congress
				in June following each such report an analysis of the Secretary’s findings and
				recommendations.
								(9)Evaluation;
				report
								(A)EvaluationThe
				Secretary shall provide for an evaluation of the operation of this subsection
				during the 5-year period in which this subsection is first applied. Such
				evaluation shall review the impact of this subsection on improving the quality
				of services and on access to such services and on the fairness of its
				implementation. Such evaluation shall include a study of the extent to
				which—
									(i)payment policies
				under this section exacerbate or diminish racial and ethnic health disparities;
				and
									(ii)there has been
				improvement in meeting performance measures for racial and ethnic minorities
				through the operation of this section.
									The
				Secretary is authorized to enter into a contract with the Institute of Medicine
				of the National Academy of Sciences for the conduct of the evaluation under
				this subparagraph.(B)ReportThe
				Secretary shall submit to Congress a report on such evaluation by not later
				than September 30, 2012.
								(10)Waiver of
				administrative and judicial reviewThere shall be no
				administrative or judicial review under section 1869 or otherwise of—
								(A)the selection of Q
				measures under paragraphs (1) and (2);
								(B)the development and
				computation of ratings under paragraph (3)(A), standards and thresholds under
				paragraph (5)(C), and the application of such standards and thresholds under
				paragraphs (3)(B) and (5)(B); and
								(C)the definition of
				peers and new billing units under this
				subsection.
								.
				(b)Conforming
			 MedPAC dutiesSection 1805(b)(2) of such Act (42 U.S.C.
			 1395b–6(b)(2)) is amended by adding at the end the following new
			 subparagraph:
					
						(D)Review of report
				on growth in physician servicesSpecifically, under section
				1848(k)(8)(D), the Commission shall review and make recommendations concerning
				the Secretary’s report on the growth of physicians’ services under section
				1848.
						.
				103.Removing
			 limitations on balance billing with beneficiary notice for highest income
			 beneficiaries
				(a)In
			 generalSection 1848(g) of
			 the Social Security Act (42 U.S.C. 1395w–4(g)) is amended—
					(1)in paragraph
			 (1)(A), in the matter before clause (i), by inserting , subject to
			 subparagraph (D), after enrolled under this part;
					(2)in paragraph (1),
			 by adding at the end the following new subparagraph:
						
							(D)Exception for
				highest income beneficiariesSubparagraph (A) shall not apply with
				respect to physicians’ services furnished in a month to an individual with
				respect to whom and for such month a reduction in premium subsidy is in effect
				under section 1839(i) if the individual furnishing such services provides the
				advance notice of such non-participation and non-acceptance of assignment under
				paragraph (8) and (for services furnished on or after January 1, 2008) submits
				information in accordance with subsection
				(k)(4).
							;
				and
					(3)by adding at the
			 end the following new paragraph:
						
							(8)Notice of
				non-participation and non-acceptance of assignmentFor purposes
				of paragraph (1)(D), the advance notice of non-participation and non-acceptance
				of assignment shall be, with respect to an item or service furnished under this
				part by (or under the supervision of) a physician, a notice (that may be in the
				form of a posting in a conspicuous place in a physician’s office or on patient
				information forms) that is posted or otherwise furnished in a manner so as to
				inform the individual receiving the item or service that—
								(A)the physician
				furnishing (or supervising the furnishing of) the items or service is not a
				participating physician and does not accept assignment with respect to the
				service; and
								(B)because of such non-acceptance, in the case
				of physicians’ services furnished in a month to an individual with respect to
				whom and for such month a reduction in premium subsidy is in effect under
				section 1839(i), the charge imposed is not limited and may exceed the limiting
				charge described in paragraph
				(2).
								.
					(b)Conforming
			 amendment to private contract provisionsSection 1802 of such Act
			 (42 U.S.C. 1395a) is amended by adding at the end the following new
			 paragraph:
					
						(6)Exception for
				highest income beneficiariesThe previous provisions of this subsection
				shall not apply to physicians’ services furnished in a month to an individual
				with respect to whom and for such month a reduction in premium subsidy is in
				effect under section 1839(i) if the advance notice described in section
				1848(g)(8) has been provided and (for services furnished on or after January 1,
				2008) the physician furnishing the services submits information in accordance
				with section
				1848(k)(4).
						.
				(c)Conforming
			 amendment to participation provisionsSection 1842(h) of such Act
			 (42 U.S.C. 1395u) is amended by adding at the end the following new
			 paragraph:
					
						(8)The previous provisions of this
				subsection, insofar as they limit the charges that a participating physician
				may impose, shall not apply to physicians’ services furnished in a month to an
				individual with respect to whom and for such month a reduction in premium
				subsidy is in effect under section 1839(i) if the advance notice described in
				section 1848(g)(8) has been provided and (for services furnished on or after
				January 1, 2008) the physician furnishing the services submits information in
				accordance with section
				1848(k)(4).
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after January 1, 2008.
				(e)Review and
			 report on impact
					(1)ReviewThe
			 Secretary of Health and Human Services shall monitor and review the impact of
			 the amendments made by this section on the access of medicare beneficiaries to
			 physicians’ services.
					(2)ReportNot
			 later than January 1, 2009, the Secretary shall submit to Congress a report on
			 such review and shall include such recommendations regarding changes in the
			 amendments made by this section (such as reducing the income threshold applied
			 for purposes of determining applicability of such amendments and thereby
			 expanding the application of such amendments) as the Secretary deems
			 appropriate.
					IIQuality
			 Improvement Organization (QIO) Modernization
			201.Quality
			 improvement activities
				(a)Inclusion of
			 quality improvement functionsSection 1154(a) of the Social Security Act
			 (42 U.S.C. 1320c–3(a)) is amended by adding at the end the following new
			 paragraph:
					
						(18)The organization
				shall offer quality improvement assistance to providers, practitioners,
				Medicare Advantage organizations offering Medicare Advantage plans under part C
				of title XVIII, and prescription drug sponsors offering prescription drug plans
				under part D of such title, including the following:
							(A)Education on
				quality improvement initiatives, strategies and techniques.
							(B)Instruction on how
				to collect, submit, aggregate and interpret data on measures that may be used
				for quality improvement, public reporting and payment.
							(C)Instruction on how
				to conduct root-cause analyses.
							(D)Technical
				assistance for providers and practitioners in beneficiary education to
				facilitate patient self-management.
							(E)Facilitating
				cooperation among various local stakeholders in quality improvement.
							(F)Facilitating
				adoption of procedures that encourage timely candid feedback from patients and
				their families concerning perceived problems.
							(G)Guidance on
				redesigning clinical processes, including the adoption and effective use of
				health information technology, to improve the coordination, effectiveness, and
				safety of care.
							(H)Assistance in improving the quality of care
				delivered in rural and frontier areas and reducing health care disparities
				among racial and ethnic minorities, as well as gender
				disparities.
							.
				(b)Medicare quality
			 accountability programParagraph (14) of section 1154(a) of such
			 Act (42 U.S.C. 1320c–3(a)) is amended to read as follows:
					
						(14)(A)The organization shall
				conduct an appropriate review of all written complaints about the quality of
				services (for which payment may otherwise be made under title XVIII) not
				meeting professionally recognized standards of health care, if the complaint is
				filed with the organization by an individual entitled to benefits for such
				services under such title (or a person acting on the individual’s behalf).
				Before the organization concludes that the quality of services does not meet
				professionally recognized standards of health care, the organization must
				provide the practitioner or person concerned with reasonable notice and
				opportunity for discussion.
							(B)The organization shall establish and
				operate a Medicare quality accountability program consistent with the
				following:
								(i)The organization shall actively
				educate Medicare beneficiaries of their right to bring quality concerns to
				Quality Improvement Organizations.
								(ii)The organization shall report
				findings of its investigations to complainants, the beneficiary involved, or
				their representative, whether the complaint findings involve physicians or
				institutional providers, practitioners, or Medicare Advantage plans, but such
				complaint findings may not be used in any form in a medical malpractice
				action.
								(iii)The organization shall assist
				providers, practitioners, and plans in adopting best practices for soliciting
				and welcoming feedback about patient concerns, and assist providers,
				practitioners, and plans in remedying patient-reported problems that are
				confirmed by the organization and shall report findings of patient reported
				problems to the provider, practitioner, or plan involved before disclosing
				investigation results to the patient or patient’s representative.
								(iv)The organization shall determine
				whether the complaint allegations about clinical quality of care are confirmed
				and assist provider, practitioners, and plans in remedying confirmed
				complaints.
								(v)The organization shall respond
				supportively to quality problems caused by unsafe systems, and refer for
				enforcement providers who are unwilling or unable to improve.
								(vi)The organization shall publish
				annual quality reports in each State in which the organization operates,
				including aggregate complaint data and provider performance on standardized
				quality measures.
								(vii)The organization shall promote beneficiary
				awareness of standardized quality measures that may be used for evaluating care
				and for choosing providers, practitioners and plans
								(C)The Secretary shall monitor and report to
				Congress, regarding—
								(i)the reliability of complaint
				determinations by Quality Improvement Organizations;
								(ii)the effect of disclosure of
				complaint findings on the availability of primary- and specialty-care physician
				reviewers;
								(iii)changes resulting from the
				systems change process described in subparagraph (B)(v); and
								(iv)trends in civil litigation filed
				by
				complainants.
								.
				202.Improved
			 program administrationPart B
			 of title XI of the Social Security Act is amended by adding at the end the
			 following new section:
				
					1164.Program administration(a)Improved program
				management
							(1)Report on
				management of the QIO programThe Comptroller General of the
				United States shall submit to Congress, no later than March 31, 2010, a report
				on the implementation by the Secretary and the Director of the Office of
				Management and Budget of this part and their overall management of the program
				under this part.
							(2)Program
				managementThe report under paragraph (1) shall include a review
				of all of the following:
								(A)Implementation of the priorities,
				recommendations, and strategies of the strategic advisory committee under
				subsection (c)(1).
								(B)Implementation of
				appropriate program and contractor evaluation.
								(C)Ensuring timely
				issuance of statements of work.
								(D)Ensuring timely
				and priority QIO access to Medicare data for quality improvement
				purposes.
								(E)Ensuring timely
				apportionment of funding.
								(F)Ensuring funding
				levels for new work are added to the QIO contract, as described in the second
				sentence of section 1159(b)(1).
								(G)The process of
				developing the apportionment request and determining the funding allocation to
				QIOs.
								(H)The identification
				of and progress towards measures of effective management by the Secretary of
				the QIO program.
								(I)A review of the
				experience and qualifications of staff of the Centers for Medicare &
				Medicaid Services in overseeing the program.
								(3)InnovationThe Secretary shall ensure that such staff
				Quality Improvement Organizations are provided maximum freedom in designing and
				applying intervention strategies for local quality improvement.
							(b)Assuring data
				accessThe Secretary shall ensure that Quality Improvement
				Organizations have timely, top priority access to Medicare data for all parts
				of Medicare pertinent to the contract activities, in a form allowing the data
				to be integrated and analyzed by such organizations according to the needs of
				partners and beneficiaries in each jurisdiction.
						(c)Setting
				strategic priorities
							(1)Appointment of
				strategic advisory committeeThe Secretary shall appoint an independent
				strategic advisory committee, composed of national quality measurement and
				improvement experts, representatives of beneficiaries, health care providers,
				and practitioners, and organizations holding contracts under this part.
							(2)Duties of
				committeeSuch committee
				shall set national strategic priorities for improvement in the quality of care,
				consistent with the Institute of Medicine's six aims for health care
				improvement, including safety, effectiveness, patient centeredness, timeliness,
				efficiency and equity, and update these in time to permit preparation of a
				draft statement of work and funding request for each program cycle under this
				part.
							(3)Independent
				evaluationThe committee
				should ensure that the Quality Improvement Organization program is evaluated by
				an independent entity using a study design, such as to a crossover design, to
				allow for a reliable assessment of program performance in a way that does not
				have an adverse impact on providers, practitioners, and plans that may work
				with the Organization.
							(4)FundingThe Secretary shall allocate funds for the
				strategic advisory committee from the portion of the additional funding
				provided under the second sentence of section 1159(b)(1).
							(d)Taking into
				account recommendations from stakeholders in statements of
				workEach statement of work under this part for a contract period
				beginning on or after August 1, 2008, shall include a task for the contracting
				Quality Improvement Organization to convene stakeholders to identify high
				priority quality problems for work in the contract period that are relevant to
				Medicare beneficiaries in the State. Each such organization shall propose, as
				part of such statement, one or more projects to the Secretary taking into
				consideration the recommendations of such stakeholders recommendations, along
				with suggested performance measures to evaluate progress on such item.
						(e)Allocation of
				resources to priority areasThe Secretary shall allocate at least
				20 percent of the additional funding that is provided under the second sentence
				of section 1159(b)(1) to promote improvement in one or more locally defined
				priority areas identified under subsection
				(d).
						.
			203.Data
			 disclosureSection 1160 of the
			 Social Security Act (42 U.S.C. 1320c–9) is amended—
				(1)in subsection
			 (a)(3), by striking subsection (b) and inserting
			 subsections (b) and (f); and
				(2)by adding at the
			 end the following new subsection:
					
						(f)(1)An organization with a contract with the
				Secretary under this part may share individual-specific data with a physician
				treating the individual, for quality improvement and patient safety
				purposes.
							(2)The Secretary shall promulgate, not
				later than 30 days after the date of the enactment of this subsection, a
				regulation that permits the sharing of data under paragraph (1).
							(3)Nothing in this subsection shall be
				construed to limit, alter, or affect the requirements imposed the regulations
				promulgated under section 264(c) of the Health Insurance Portability and
				Accountability Act of
				1996.
							.
				204.Use of
			 evaluation and competitionSection 1153 of the Social Security Act (42
			 U.S.C. 1320c–2) is amended—
				(1)by amending
			 paragraph (3) of subsection (c) to read as follows:
					
						(3)subject to
				subsection (k), the contract shall be for an initial term of five years and
				shall be renewable for each 5 years
				thereafter;
						;
				and
				(2)by adding at the
			 end the following new subsection:
					
						(k)(1)Subject to the
				succeeding provisions of this subsection, at the end of each contract period
				under subsection (c)(3), the contract shall be subject to open
				competition.
							(2)Before publishing a request for
				proposal for a contract period, the Secretary shall, in consultation with the
				strategic advisory committee appointed under section 1164(c)(1), establish
				measurable goals for each task to be included in such proposal. The contract
				shall include a performance threshold by which an organization holding a
				contract under this section may demonstrate excellent performance. The
				Secretary may not establish such performance thresholds in such a way as to
				predetermine or limit either the number or percentage of organizations which
				may demonstrate excellent performance.
							(3)The Secretary shall publish the request for
				proposals no later than four months prior to the beginning of such contract
				period.
							(4)The Secretary shall utilize the
				strategic advisory committee appointed under section 1164(c)(1) to qualify the
				validity, reliability, and feasibility of measures to be used in evaluating the
				performance of organizations holding a contract under this section. Before any
				performance measure may be used for such purpose, it must have been designated
				by such committee to be valid, reliable, and feasible for use under similar
				circumstances, as demonstrated in at least one reliable and valid study.
							(5)In the case of an open competition
				for a contract under this section, if an organization bidding for the contract
				demonstrates excellent performance in fulfilling the terms of such a contract
				during the previous contract period, the Secretary shall award the bidder a
				bonus equivalent to ten percent of the total possible score for the
				proposal.
							(6)The Secretary may not reduce the
				amount of a contract award below the amount proposed by the bidder prevailing
				in a competitive bidding process.
							(7)The Secretary shall design the
				process for performance evaluation of contracts under this section—
								(A)to avoid interfering with the work of
				contractors with plans, providers, and practitioners;
								(B)to hold harmless and not penalize
				contractors when performance is impaired or delayed by failures of the
				Secretary, personnel of the Department of Health and Human Services, or
				contractors of the Secretary to provide timely deliverables by other
				entities;
								(C)to use a continuous measurement
				strategy with provision for frequent performance updates for evaluating interim
				progress; and
								(D)to require that evaluation metrics be
				monitored and adjusted based on experience or evolving science over the course
				of a contract cycle.
								(8)At the end of each 5-year contract term,
				the Secretary may, without full and open competition, extend the term for an
				additional period of 5 years if the Secretary determines that the organization
				holding the contract has achieved excellent performance during the previous
				5-year term. But in no case shall an organization be allowed to maintain such a
				contract for a period of longer than 10 years without being subject to full and
				open
				competition.
							.
				205.Quality
			 improvement fundingSection
			 1159 of the Social Security Act (42 U.S.C. 1320c–8) is amended—
				(1)by inserting
			 (a) before Expenses incurred; and
				(2)by adding at the
			 end the following new subsection:
					
						(b)(1)The aggregate annual funding under
				contracts under this part for fiscal year 2007 and each subsequent fiscal year
				shall not be less than $421,666,000. In addition, there are authorized to be
				appropriated for contract periods in subsequent fiscal years such additional
				amounts funds as may be necessary to adequately fund any resource needs over
				the amount provided under the previous sentence.
							(2)At least 80 percent of the funding
				under this part in a contract period shall be expended in support of core
				contracts held by organizations under this part.
							(3)The Secretary shall determine the resource
				needs for a contract period in consultation with representatives from existing
				contractors. The determination shall take into account factors including any
				new work added via contract modification during the course of the contract
				period or added from one contract cycle to the next cycle. New work
				includes—
								(A)additional core contract tasks,
				requirements, deliverables, and performance thresholds;
								(B)technical assistance for additional
				providers, practitioners, and health plans and additional provider
				settings;
								(C)increased outreach and communications
				to Medicare beneficiaries, providers, practitioners, and plans; and
								(D)increased volume of medical
				reviews.
								(4)With respect to the apportionment of
				funds under this part for a contract period—
								(A)the Secretary shall submit a proposed
				apportionment to the Director of the Office of Management and Budget no later
				than 1 year before the first date of the contract period;
								(B)such Director shall approve or deny
				the proposed apportionment no later than 9 months before the first date of such
				contract period;
								(C)for tasks the Secretary proposes to
				continue from the previous contract period, if the apportionment is not
				authorized by the deadline specified in subparagraph (B), funding shall
				continue for the next contract period at a level no less than the level for the
				previous contract period, increased by the percentage increase in the consumer
				price index for all urban consumers during the preceding 12-month
				period.
								(5)Organizations with a contract under
				this part may enter into contracts with public or private entities including
				providers, practitioners, and payers other than Secretary, to provide quality
				improvement or other forms of technical assistance if there were arrangements
				made to avoid potential conflicts of interest.
							(6)Such organizations shall have the ability
				to meet the terms of a contract by allocating funds to functions established by
				the Secretary at its discretion. The Secretary shall review the allocation of
				these funds and whether the organization met the functions and goals set out
				for the organization, regardless of allocation of funds at the initial
				acceptance of the
				contract.
							.
				206.Qualifications
			 for QIOs
				(a)In
			 generalSection 1153(b) of the Social Security Act (42 U.S.C.
			 1320c–2(b)) is amended by adding at the end the following new paragraph:
					
						(4)The Secretary shall not enter into or
				renew a contract under this section with an entity unless the following
				requirements are met:
							(A)The entity’s governing body must
				reflect representation of consumers and other stakeholders.
							(B)The entity must have demonstrated
				success in facilitating clinical and administrative system redesign to improve
				the coordination, effectiveness, and safety of health care, and in facilitating
				cooperation among stakeholders in quality
				improvement.
							.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to contract
			 periods beginning after the date of the enactment of this Act.
				207.Coordination
			 with medicaid
				(a)Permitting
			 alternative quality improvement programSection 1902(a)(30) of the Social Security
			 Act (42 U.S.C. 1396a(a)(30)) is amended by striking and at the
			 end of subparagraph (A), by adding and and the end of
			 subparagraph (B), and by adding at the end the following new
			 subparagraph:
					
						(C)
				provide, at the discretion of
				the State plan, for a quality improvement program in place of the program
				described in subparagraph (A), in whole or in part, that—
							(i)establishes
				priorities for achieving significant measurable improvement in the quality of
				health care services provided to individuals eligible under this title, and
				reviews such priorities at least every five years for the purpose of making
				appropriate revisions;
							(ii)provides quality
				improvement assistance to providers and practitioners consistent with such
				priorities; and
							(iii)provides for an
				annual report to the Secretary on quality performance under such plan of
				providers and practitioners using nationally standardized quality
				measures;
							.
				(b)Role of
			 QIOsSection 1902(d) of such Act (42 U.S.C. 1396a(d)) is
			 amended—
					(1)by inserting
			 (1) after (d); and
					(2)by adding at the
			 end the following new paragraph:
						
							(2)If a State contracts with a Quality
				Improvement Organization having a contract with the Secretary under part B of
				title XI for the performance of quality improvement program activities required
				by subsection (a)(30)(C), such requirements shall be deemed to be met for those
				activities by delegation to such an Organization if the contract provides for
				the performance of activities not inconsistent with part B of title XI and
				provides for such assurances of satisfactory performance by such an entity or
				organization as the Secretary may
				prescribe.
							.
					(c)FundingSection 1903(a)(3)(C) of such Act (42
			 U.S.C. 1396b(a)(3)(C)) is amended—
					(1)in clause (i), by
			 striking 1902(d) and inserting 1902(d)(1);
			 and
					(2)by adding at the
			 end the following new clause:
						
							(iii)75 percent of the sums expended with
				respect to costs incurred during such quarter (as found necessary by the
				Secretary for the proper and efficient administration of the State plan) as are
				attributable to the performance of quality improvement program activities by a
				Quality Improvement Organization under a contract entered into under section
				1902(d)(2);
				and
							.
					(d)Effective
			 dateThe amendments made by
			 this section shall apply to contract periods beginning after the date of the
			 enactment of this Act
				IIIMedicare Savings
			 and Other Provisions
			301.Elimination of
			 stabilization fund for regional PPOs
				(a)In
			 generalExcept as provided in
			 subsection (b), no funds shall be available for obligation, on or after the
			 date of the enactment of this Act, from the MA Regional Plan Stabilization Fund
			 (under section 1858(e) of the Social Security Act).
				(b)Availability of
			 freed up fundsAmounts in such MA Regional Plan Stabilization
			 Fund that are not otherwise obligated shall be transferred and deposited into
			 the Medicare Supplementary Medical Insurance Trust Fund under section 1841 of
			 the Social Security Act (42 U.S.C. 1395t) without additional appropriation to
			 cover additional expenditures resulting from the amendments made by section
			 title I of this Act.
				302.Ongoing examination
			 of medicare funding
				(a)Examination by
			 Board of TrusteesThe Board
			 of Trustees of the Federal Hospital Insurance Trust Fund and of the Federal
			 Supplementary Medical Insurance Trust Fund shall monitor and examine the extent
			 to which the different funding mechanisms under parts A, B, and D of title
			 XVIII of the Social Security Act provide an appropriate alignment with the
			 program goals of the respective parts. Such examination shall include an
			 examination of each of the following:
					(1)The extent to
			 which, as volume of services increases in physician settings under such part B,
			 there is a corresponding reduction in similar services provided in a hospital
			 setting under such part A.
					(2)The extent to
			 which, as a result of increased coordination between physicians and the
			 delivery of prescription drugs under such part D, particularly with respect to
			 individuals with chronic conditions, there will there be a decrease in
			 hospitalizations under such part A.
					(3)The extent to
			 which other changes in physician or other health care practice results in a
			 shifting of expenditures among the various parts.
					(b)Inclusion in
			 annual reportsIn each annual report submitted to the Congress
			 after the date of the enactment of this Act under section 1817(b)(2) or section
			 1841(b)(2) of the Social Security Act (42 U.S.C. 1395i(b)(2), 1395t(b)(2)),
			 such Board of Trustees shall include information on the matters described in
			 subsection (a).
				303.One-year delay
			 in medicare adjustments in payments for imaging services; IOM study on
			 utilization and appropriateness of imaging services
				(a)DelaySubsections (b)(4)(A), (c)(2)(B)(v)(I), and
			 (c)(2)(B)(v)(II) of section 1848 of the Social Security Act (42 U.S.C.
			 1395w–4), as amended by section 5102 of the Deficit Reduction Act of 2005
			 (Public Law 109–171) are each amended by striking 2007 and
			 inserting 2008.
				(b)Study and report
			 on utilization and appropriateness of imaging services
					(1)In
			 generalThe Secretary of Health and Human Services shall request
			 (and shall enter into a contract with) the Institute of Medicine to conduct a
			 study of the utilization and appropriateness of imaging services described in
			 section 1848(b)(4)(B) of the Social Security Act (42 U.S.C. 1395w–4(b)(4)(B))
			 under the Medicare program and to submit to the Secretary, not later than April
			 1, 2007, a report on such study, including recommendations regarding changes in
			 medicare payment for such services. Such study shall include an examination
			 of—
						(A)the role of medical
			 malpractice in the utilization of such services;
						(B)the impact of
			 utilization of such services in reducing or increasing the subsequent delivery
			 of services;
						(C)the impact of increased disease as a
			 factor in utilization of such services; and
						(D)a delineation of
			 factors in utilization and appropriateness by site of service, by modality, and
			 by specialty.
						(2)ReportThe Secretary shall submit to Congress the
			 report submitted under paragraph (1).
					304.Eliminating
			 phase-in for implementation of reduction in part B premium subsidy for higher
			 income beneficiariesSection
			 1839(i)(3) of the Social Security Act (42 U.S.C. 1395r(i)(3)) is
			 amended—
				(1)in subparagraph
			 (A), by striking Subject to subparagraph (B), the and inserting
			 The;
				(2)in subparagraph
			 (A)(i), by striking subparagraph (C) and inserting
			 subparagraph (B);
				(3)by striking
			 subparagraph (B); and
				(4)by redesignating
			 subparagraph (C) as subparagraph (B).
				305.Exclusion of
			 indirect graduate medical education payment in computation of payments to
			 medicare advantage organizations
				(a)In
			 generalSection 1853(c)(1)(D)(i) of the Social Security Act (42
			 U.S.C. 1395w–23(c)(1)(D)(i)) is amended by inserting or under section
			 1886(d)(5)(B) after 1886(h).
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to payment
			 for years beginning with 2007 and the Secretary of Health and Human Services
			 shall provide for the application of clause (i) of section 1853(c)(1)(D) of the
			 Social Security Act, as so amended, for 2007.
				
